Citation Nr: 0531015	
Decision Date: 11/17/05    Archive Date: 11/30/05

DOCKET NO.  02-19 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for thoracic spine 
disability.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
cervical spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1962 to 
October 1966.

This matter came to the Board of Veterans' Appeals (Board) 
from a February 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  This matter was 
remanded in April 2004 for further development.  A review of 
the record shows that the RO has complied with all remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998).



FINDINGS OF FACT

1.  Thoracic spine disability was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is any current thoracic spine disability otherwise 
related to such service.

2.  In a February 1984 RO decision, issued in March 1984, 
service connection for cervical spine disability was denied; 
the veteran did not file a notice of disagreement.  

3.  In December 2001, the veteran filed a request to reopen 
his claim of service connection for cervical spine 
disability. 

4.  Certain evidence received since the RO's February 1984 
decision is new to the record, but by itself or in connection 
with the evidence previously of record, does not relate to an 
unestablished fact necessary to substantiate the merits of 
the claim, and does not raise a reasonable possibility of 
substantiating the claim. 


CONCLUSIONS OF LAW

1.  Thoracic spine disability was not incurred in or 
aggravated by the veteran's active service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).

2.  The February 1984 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002).

3.  New and material evidence has not been received since the 
February 1984 rating decision, and the claim is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the veteran in a VCAA letter issued in February 
2002.  The letter predated the March 2002 rating decision.  
See id.  Subsequently, the veteran was issued another VCAA 
letter in April 2004.  The VCAA letters notified the veteran 
of what information and evidence is needed to substantiate 
his claims, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claims.  
Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  
The VCAA letters have clearly advised the veteran of the 
evidence necessary to substantiate his claims. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
veteran's service medical records, post-service VA medical 
records, and private medical records.  The veteran indicated 
that he had received treatment at the VA Medical Centers 
(VAMC) in Long Beach, California from 1966 through 1976, 
Memphis, Tennessee from 1976 through 1981, and New Orleans, 
Louisiana from 1981 through 2004.  With regard to his 
treatment records from VAMC Long Beach, his entire medical 
file was retrieved from storage and contains medical records 
for the period 1972 through 1976.  Upon a request for records 
from the VAMC Memphis with regard to treatment for the back 
or neck, the VAMC responded that there was "nothing in the 
records retrieved from storage."  The RO requested treatment 
records from the VAMC New Orleans from 1981 to the present, 
however, the VAMC response was that the only records on file 
were for the period 1991 to the present.  There is no 
indication of relevant, outstanding records which would 
support the veteran's claims.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  As will be discussed in more 
detail below, the Board has determined that an examination or 
opinion is not necessary with regard to the claim of service 
connection for a thoracic spine disability.

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues on appeal.

I.  Entitlement to service connection for thoracic spine 
disability

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

On an examination performed in September 1962 for induction 
purposes, the veteran's spine was clinically evaluated as 
normal.  A March 1966 service medical record reflects a one 
month history of abdominal pain occurring at intermittent 
intervals.  The veteran denied any other symptoms except for 
generalized back pain at intermittent intervals and after 
awaking some mornings.  The diagnosis rendered was early 
ulcer disease.  An examination performed for separation 
purposes in September 1966 reflects that the veteran's spine 
was clinically evaluated as normal.  

The medical evidence of record reflects that in July 1989, 
while at work in a civilian occupation, the veteran jumped a 
ditch, slipped, and started having some low back pain.  X-
rays performed showed lumbarization of L5 and facet tropism 
in the lumbosacral facet, with no fracture.  Subsequent 
records reflect lumbosacral strain.

In May 1998, the veteran underwent a VA examination in 
support of his claim for nonservice-connected pension 
benefits.  The veteran reported that he injured his back in 
1967 in a vehicle accident, was treated with medications, and 
did not work for about two weeks.  He also reported that he 
injured his back in 1989 when jumping across a ditch, he fell 
backwards onto his back.  He reported that he was unable to 
work since then.  Palpation of the spine was not particularly 
tender to him except for a mild degree in the neck.  On 
separate VA examination, the examiner noted a history of 
lumbosacral strain.  On examination, the examiner diagnosed 
history of lumbosacral strain with spinal degenerative 
changes, and history of lumbar facet disease.

An August 1998 VAMC New Orleans outpatient treatment record 
reflects a first prime appointment for a history of lower 
back and thoracic disc injuries as a result of a work injury 
in 1989.  Subsequent records reflect an assessment of chronic 
low back pain.  

As set forth above, the veteran has claimed service 
connection for thoracic spine disability.  Diagnoses of 
lumbosacral strain with spinal degenerative changes, and 
chronic low back pain has been rendered, however, there is no 
medical evidence to support that such disability is due to 
service or any incident therein.  

As discussed, the veteran's service medical records are 
devoid of a low back disability.  The only complaints noted 
with regard to the back were in reference to back pain 
associated with early ulcer disease, however, no diagnosis 
was rendered with regard to the back.  On separation from 
service, his spine was clinically evaluated as normal.  The 
veteran claims that post-service he sustained a back injury 
in 1967 as a result of a car accident.  There are no medical 
records to reflect any such injury, however, such incident 
would have occurred subsequent to his separation from 
service, and therefore was not incurred in or due to service.  
The medical evidence of record does not reference any 
complaints with regard to the back until July 1989, 
subsequent to a back injury sustained during his civilian 
occupation.  Subsequent treatment records repeatedly 
reference the back injury sustained during this July 1989 
incident.  There is no objective medical evidence of record 
to support an etiological relationship between any current 
thoracic spine disability, and his period of service or any 
incident therein.

In this case, the Board finds that a VA medical opinion or 
examination is not necessary with regard to the question of 
etiology.  The service medical records do not reflect a back 
disability or any complaints related to the back.  Because 
the evidence does not establish that the veteran suffered 
"an event, injury or disease in service" as it relates to 
his claims of service connection, it is not necessary to 
obtain a VA medical opinion.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  In other words, absent such 
evidence, the Board finds it unnecessary to require the 
veteran to report for a VA medical examination or to ask a 
medical expert to review the record because any examination 
report or medical opinion could not provide competent 
evidence of the incurrence of a thoracic spine disability in 
service.

The Board finds that the preponderance of the evidence is 
against the veteran's claim of service connection for 
thoracic spine disability.  Consequently, the benefit-of-the-
doubt-rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

II.  Whether new & material evidence has been received to 
reopen a claim of service connection for cervical spine 
disability

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108.  See 
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The veteran's request to reopen his claim was received in 
December 2001, and the regulation applicable to his appeal 
provides that new and material evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a) 
(2005).  New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  Id.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In December 1983, the veteran filed an initial claim of 
service connection for a "neck injury."  He indicated that 
he had sought treatment for his neck injury on the base and 
on the ship.  The veteran's service medical records were on 
file which were negative for treatment for a neck injury, or 
a cervical spine disability.  Specifically, a medical 
examination performed for separation purposes in September 
1966 reflected that the upper extremities and spine were 
clinically evaluated as normal.  The veteran's claim was 
denied in a February 1984 rating decision which was issued to 
the veteran in March 1984.  The veteran did not initiate an 
appeal of this decision, therefore, the RO's decision is 
final.  38 U.S.C.A. § 7105.  

In December 2001, the veteran submitted an informal claim to 
reopen entitlement to service connection for cervical spine 
disability.  As discussed, in support of his claim, he 
indicated that he had undergone treatment at the VAMCs in New 
Orleans, Long Beach, and Memphis.  As noted, there was no 
record of treatment at the VAMC Memphis for a neck 
disability.  A July 1973 outpatient treatment record from 
VAMC Long Beach reflects complaints of intermittent muscle 
pain for several years.  The record reflects the veteran's 
participation in sports frequently, and complaints of muscle 
pain on the right side of the neck.  He complained of a crook 
in his neck for the past two months.  A July 1973 
radiographic report reflects a finding of normal cervical 
spine.  The bony architecture was normal, without evidence of 
fracture.  The articular joint spaces and the neuroforamina 
was well-preserved bilaterally.  An outpatient treatment 
record dated the next day reflects the examiner's opinion 
that the veteran was improved, and was instructed on neck and 
range of motion exercises.  The examiner noted that no return 
was necessary.  A private emergency report dated in January 
1993, reflects complaints of neck pain.  No diagnosis was 
rendered pertaining to the neck.  An outpatient treatment 
record from VAMC New Orleans dated in November 2003, reflects 
a complaints of neck pain, and the examiner's assessment of 
probably cervical degenerative joint disease.

As discussed, in February 1984, the RO issued a rating 
decision denying the veteran's claim of entitlement to 
service connection for cervical spine disability.  As the 
veteran did not appeal, the RO's determination is final.  38 
U.S.C.A. § 7105.  The evidence that must be considered in 
determining whether new and material evidence has been 
submitted in this case is that evidence added to the record 
since the issuance of the RO determination in February 1984.

The Board's review of the evidence since the last final 
denial does not disclose any evidence which is material or 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156.  Because new and material evidence 
has not been submitted, the claim of service connection for 
cervical spine disability cannot be reopened.

As indicated above, the evidence added to the record since 
the February 1984 decision includes VA outpatient treatment 
records dated in July 1973 which reflect treatment for a 
crook in the veteran's neck for the previous two months.  An 
x-ray examination of the cervical spine was normal, and 
follow-up treatment the next day reflected that his neck was 
improved.  Subsequently, medical records reflect a complaint 
of neck pain in January 1993, and again in November 2003 with 
a possible diagnosis of degenerative joint disease.  Although 
the evidence submitted with the claim to reopen is new, none 
of the evidence submitted raises a reasonable possibility of 
substantiating the claim of service connection for cervical 
spine disability.  Service medical records do not reflect a 
cervical spine disability in service, or any complaints 
related to a neck injury.  The records obtained in support of 
his claim to reopen do not reflect evidence of an etiological 
relationship of a cervical spine disability to service.  The 
VA outpatient treatment records from July 1973 reflect that 
the veteran sought treatment for neck pain over 6 years after 
separation from service.  Additionally, the veteran stated 
that the crook in his neck had been present for only the 
previous two months, and he also admitted to participating in 
sports on a frequent basis.  The medical documentation of 
record does not reflect that the complaints were in any way 
as a result of a disability sustained during his active 
service, and on follow-up the next day his condition was 
improved.  The subsequent medical evidence does not offer any 
further evidence regarding an etiological relationship 
between any current disability of the neck, and any link to 
service.  

Overall, the evidence submitted since the February 1984 
rating decision, while new, is not material and does not 
raise a reasonable possibility of substantiating the claim, 
and, by itself or in connection with the evidence previously 
of record, is not so significant that it must be considered 
in order to fairly decide the merits of the claim.  For these 
reasons, the Board concludes that the veteran has not 
presented new and material evidence to reopen his claim of 
service connection for cervical spine disability.  38 C.F.R. 
§ 3.156(a).  Accordingly, the Board's analysis must end here, 
and the appeal is denied.  


ORDER

Entitlement to service connection for thoracic spine 
disability is not warranted.  New and material evidence has 
not been received to reopen a claim of service connection for 
cervical spine disability.  The appeal is denied as to both 
issues.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


